department of the treasury internal_revenue_service washington d c number release date date cc pa cbs br3 gl-121095-00 uil memorandum for willard n timm associate area_counsel sbse - atlanta cc sb atl from subject lawrence h schattner chief branch collection bankruptcy summonses claims for refund abatement of trust fund recovery penalty - handling by collection technical support groups this responds to your request of date for our review of your proposed advice to your local collection technical support group ctsg on a number of issues regarding their future handling of taxpayer claims for refund abatement of trust fund recovery penalty tfrp assessments pursuant to sec_6672 as a preliminary matter we note that your proposed advice is directed primarily at the local ctsg’s future handling of taxpayer claims for refunds of previously paid tfrp amounts pursuant to the procedures and limitations described in sec_6511 sec_6532 sec_6672 and sec_7422 and of any requests for abatement of uncollected tfrp amounts for periods that are related to these pending claims for refunds rather than to taxpayer requests for abatement of uncollected tfrp amounts that are entirely unrelated to any pending claim for a refund under parts of sec_6404 accordingly we suggest that you revise the subject heading of your proposed memorandum as we have our own response to refer to claims for refund abatement of trust fund recovery penalties early in the introduction of your proposed memorandum we also suggest that you highlight for your local ctsg that your discussion is limited to the service’s procedures for handling taxpayer claims for refund of paid tfrp we understand that the policies and procedures for the service’s handling of taxpayer requests for abatement that are unrelated to a pending claim_for_refund may be quite different than the procedures for considering a claim_for_refund in particular a taxpayer’s opportunity to obtain judicial review of the service’s denial of a request for abatement appears to be more limited and to lie with a different court pursuant to sec_6404 than the opportunities for judicial review and the courts which may consider the service’s denial of a claim_for_refund if you require advice regarding the service’s procedures and policies with regards to sec_6404 you should contact branch of assistant chief_counsel administrative provisions judicial practice gl-121095-00 amounts and that it only addresses taxpayer requests for abatement of unpaid tfrp amounts which are related to the service’s consideration of pending tfrp refund claims as described below we also suggest the inclusion of similar issue limiting clarifications in other part of your proposed advice memorandum we now consider the issues in your memorandum slightly out of order issue sec_2 - responding to the loss destruction of the service’s administrative files recommending assertion of tfrp the bulk of your proposed advice memorandum is devoted to a discussion of the issue described above with the minor refinements to your discussion listed further below we agree with your proposed manner of handling this issue locally in the past two years our office has previously opined at some length in two other advice memoranda about how the service could respond appropriately to the loss destruction of the service’s administrative files recommending assertion of the tfrp in procedural contexts that are different from the refund claim circumstances described in your present proposed advice memorandum in an advice memorandum dated date now reproduced pincite irs cca lexi sec_172 our office previously considered how the service’s customer service function should conduct its general project to clean-up the service’s outstanding aged non-master file accounts including many unpaid tfrp assessments where the service knows or has reason to suspect that the service’s original supporting administrative files have now already been destroyed as part of the service’s ordinary document retention policy in that prior advice memorandum we suggested that it would not be appropriate for the service on its own initiative apart from any particular taxpayer request for relief and as part of an effort to address the accuracy of the service’s statement of its overall accounts_receivable to investigate whether the service’s administrative file recommending assertion of the tfrp in each case had been destroyed or abate the unpaid portion of every tfrp assessment on the service’s books where the service’s tfrp file recommending assessment should have or has been destroyed pursuant to the service’s ordinary document retention policy we gave this advice because many of a taxpayer’s potential grounds for or procedural means of challenging a tfrp assessment do not require the service’s original administrative file or a reconstruction thereof in order to assert a proper defense for the government and because many taxpayers presumably have no issue with the merits of the service’s aged tfrp assessments even though they may not have had the means or the desire to pay these outstanding tax_liabilities to date in our second prior advice memorandum described below we indicated that we stood by the advice memorandum of date in its context in a second advice memorandum dated date now reproduced pincite irs cca lexi sec_134 our office considered how the appeals function and the gl-121095-00 collection function may appropriately respond to the loss destruction of the service’s original administrative file recommending assessment of the tfrp in the context of a collection_due_process cdp hearing or equivalent_hearing under the collection_due_process regulation temp sec_301_6330-1t in this second advice memorandum we indicated that the appeals function did not need the service’s tfrp assessment file in order to verify the service’s compliance with the requirements of applicable law and administrative procedures for purposes of sec_6330 - that an irs form_4340 could be relied upon by appeals for this purpose we also predicted that many taxpayers would not be eligible to receive a cdp hearing or equivalent_hearing regarding the existence or amount of their unpaid tfrp liabilities because these taxpayers should already have received a prior opportunity for a conference with appeals to dispute their liability for the tfrp issue sec_4 and of this second advice memorandum consider how the appeals and collection functions may respond to the loss destruction of the service’s original tfrp recommendation files when a taxpayer is eligible to contest and has in fact chosen to contest the existence or amount of the taxpayer’s unpaid tfrp liabilities in a cdp hearing or equivalent_hearing after considering and relying upon many of the same cases discussed in your present advice memorandum we concluded that the service’s loss destruction of its original administrative file recommending the tfrp is not fatal to the service’s case that the absence of this file may affect the service’s hazards_of_litigation in defending the merits of its tfrp assessment and that the service may nevertheless often successfully reconstruct its lost destroyed file or an adequate alternative factual legal basis for its old tfrp assessment at issue we further concluded that in a cdp hearing or equivalent_hearing context the initial responsibility for deciding whether to attempt to reconstruct the service’s lost destroyed tfrp recommendation file and how much time and resources to expend in the effort should lie with the collection function and that the affected service functions through coordination within the new sbse structure could also develop selection tolerances to guide them in making these future resource allocation decisions we regard your present proposed advice to your local ctsg in the different context of considering a taxpayer’s claim_for_refund with respect to the tfrp as fully consistent with our two prior advice memoranda discussed above in your in footnote to this second memorandum we acknowledged that going forward with a levy to collect a tfrp liability which a taxpayer hoped to contest as to existence or amount in a cdp or equivalent_hearing but was ineligible to do so because of a prior opportunity for an appeals hearing could result in the taxpayer obtaining an opportunity to file a claim_for_refund and thereby obtain a hearing with regards to the existence or amount of a disputed tfrp liability notwithstanding this refund claim possibility which is the subject covered by your present proposed discussion we concluded that it would not be appropriate for the appeals function to consider the merits of the tfrp in these issue preclusion circumstances in a cdp hearing or equivalent_hearing context gl-121095-00 present context of a taxpayer’s claim_for_refund a taxpayer who has filed a timely claim will frequently have put the existence and amount of the recently paid within the last two years tfrp liabilities at issue in this context there are clearly some hazards_of_litigation to the service in defending its tfrp assessments when the service’s original tfrp recommendation file has been lost destroyed however as you note the service may expend its time and resources in efforts to reconstruct the file or to develop an alternative adequate factual legal basis for the tfrp liability and the service may ordinarily do so without any change in the applicable burden_of_proof allocation rules for the refund case it is appropriate as you have done for your office to make itself available to advise your local ctsg about the tfrp hazards_of_litigation and the collection function’s lost file reconstruction efforts on a case by case basis if your local ctsg considers a system of local selection tolerances to guide them in making future resource allocation decisions about the types of tfrp missing file cases where it is not likely to be cost effective to pursue file reconstruction development efforts then we assume your office would also be involved in assisting your local ctsg in that task as well the minor refinements that we suggest you consider with regards to your discussion of issue sec_2 and in your proposed memorandum are as follows on page at the end of the first line of your restatement of issue we suggest that you add the words in refund claim situations so that it is clear that you are only addressing the service’s tfrp file reconstruction efforts that are appropriate in this particular context on page at the end of the last line of your statement of the conclusion with respect to issue sec_2 and we suggest that you add the words in connection with refund claims the service intends to deny on page on line of the first paragraph discussing issue sec_2 and we believe you intended to cite the discussion at page of the michaud opinion on page on line of the first full paragraph we believe you intended to say burden of proving on page regarding your willingness to defend statement at the end of the second full paragraph we suggest that you first consult with the tax division’s civil trial section serving your area in order to determine whether it distinguishes between defense of tfrp cases with lost destroyed files on the one hand and situations where the service makes an affirmative request to pursue a suit to reduce its tax claims to judgment or to foreclose its tax_liens if the original tfrp recommendation files no longer exist if the files have not already been reconstructed or alternatively recreated by the service and if the taxpayer would not be precluded by res_judicata from gl-121095-00 attempting to contest the existence or amount of the tfrp in an affirmative action of this type then the civil trial section serving your area may believe the service would be inappropriately shifting the onus of developing the facts to the tax_division if the civil trial section serving your area requires the service to recreate the lost tfrp files before making a request for the tax_division to bring an independent suit requesting affirmative relief of this type then you may wish to add a footnote to this effect along with an explanation of the tax division’s reasons for such an approach also on page on the second line of the final paragraph we suggest the line end with the words in the refund abatement request cases issue - time limit for filing claims for refund for tfrp we agree with your answer - that sec_6511 requires that a claim_for_refund for a tfrp liability be filed within two years of payment - and the cases you have cited for this principle 17_f3d_1029 7th cir clark v united_states a f t r 2d 11th cir as you have indicated a taxpayer responsible_person does not file a return that establishes his liability for the tfrp so any claim for a refund of an overpayment of the tfrp must be filed by the taxpayer within two years from the time the tax was paid as described at the end of the first sentence of sec_6511 and in treas reg a -1 a however we do suggest that you consider the minor modifications described below to your discussion of this issue in framing the issue initially you apparently relied upon and repeated the client’s wording to describe the issue however we find this statement of the issue a little confusing in light of the wording and structure of sec_6511 in place of your proposed statement of the issue on page and your statement of the conclusion on page we suggest you consider something along the following lines issues issue what is the time limit for a taxpayer responsible_person to file a claim_for_refund of the trust fund recovery penalty pursuant to sec_6511 conclusion issue the trust fund recovery penalty tfrp is not a tax for which the taxpayer responsible_person files a return to establish his liability accordingly under sec_6511 a claim_for_refund of an overpayment of the tfrp must be filed by the taxpayer no later than two years from the time the payment was made against the tfrp liability taxpayer claims for gl-121095-00 refund of overpayments of the tfrp are limited to those amounts paid no earlier than two years before the claim_for_refund is filed a narrow exception to these limitations may exist when a taxpayer shows he was financially disabled during the applicable two year period within the meaning of sec_6511 see irm in addition to considering the revision described above we also believe that you were referring to sec_6511 on page line sec_5 and and on page lines and issue - an appropriate ctsg form letter to advise taxpayers the irs has denied their refund abatement claims for the tfrp first consistent with our introductory comments we suggest that you revise the proposed statement of issue on page of your memorandum to indicate that the form letter being considered is to notify a taxpayer that the taxpayer’s claim_for_refund abatement has been disallowed second thank you again for calling to our attention several of the mistakes you found in irm and for also providing us with an opportunity to review your proposed form letter from ctsg to advise taxpayers that the service has denied their refund abatement claims with respect to the tfrp coincidentally it happens that the service is now in the process of updating revising chapter sec_3 through of irm and our office has been asked by the service to comment on the new proposed drafts of these chapters of the manual in the course of our review we will try to correct the errors you have pointed out in the manual and we intend to suggest that the service include a form letter as a new exhibit to chapter of irm along the lines of that you provided to us for review with the revisions discussed further below third you make a good point on the last lines of page of your memorandum that the service should send its letters disallowing a taxpayer’s claim_for_refund via certified or registered mail to the taxpayer as authority for this advice you may want to add a citation at the end of the sentence to sec_6532 fourth we have made a few changes to the revised form letter described in the body of your proposed memorandum to provide taxpayers with notice that the service has denied their claims for refund abatement of the tfrp our revised proposed form letter for this purpose is attached hereto at the end of this memorandum as exhibit in keeping with the instruction in irm that the service should modify its usual letter p in tfrp refund disallowance cases in order to explain taxpayer rights related to sec_6672 tax_liabilities our two offices have added to the typical letter p some further paragraphs which are intended to provide the taxpayer with a plain english notice of the taxpayer’s rights and obligations to request a conference with the local office of appeals gl-121095-00 continue the protections of sec_6672 after claim disallowance by filing suit within days of the letter disallowing the claim and cause the service pursuant to new sec_6331 to suspend most of its otherwise allowable collection activities with respect to unpaid tfrp liabilities for periods beginning or transaction occurring after date by filing a proper lawsuit seeking a refund of the tfrp paid for such periods you will note that our proposed exhibit strikes the following sentence that was suggested by your local ctsg for this new letter to describe the information a taxpayer should submit in order to obtain a conference with the office of appeals your request must contain new or additional facts that were not previously considered and a statement explaining why you believe the claim should be reconsidered we believe that this proposed description of what is required of a taxpayer to obtain an appeals_conference with respect to a disallowed tfrp refund claim is not consistent with the independent review role the office of appeals serves in these cases see irm irs policy statement p-8-50 prop proc rule b ii the third paragraph of our attached exhibit contains a revised description of what we understand the taxpayer should provide to request a conference with the office of appeals to discuss a disallowed tfrp refund claim we hope that the reasons for the remainder of our suggested revisions to this proposed letter will be self-explanatory from our earlier comments this revised proposed letter should be suitable for your local ctsg to use for its tfrp refund cases where claims for refund are denied until the service prescribes a national form letter for this purpose eg as an exhibit to revised chapter of irm if you have any questions regarding this advice please call the attorney assigned to this case pincite-3630 gl-121095-00 certified mail salutation exhibit person to contact name contact telephone number number we have considered your request for a refund of dollar_figure amount and abatement of dollar_figure amount assessed against you for the tax period s ended date s we assessed this amount under sec_6672 because taxpayer name primarily responsible for the tax eg the employer did not pay the federal type of tax eg employment excise_tax es due for the tax period s ended dates this is your legal notice that your claim_for_refund and abatement is disallowed if you do not accept our conclusion you may request reconsideration with the internal revenue service’s local office of appeals you should make the request for an appeals_conference within days of the date of this letter a request for an appeals_conference should describe the reasons why you do not agree with our determination and should contain identifying information regarding the tax_liability you wish to discuss along the lines contained in this letter you should provide a statement containing your view of the facts please mail your request for an appeals_conference to the appropriate address if you wish to bring suit or proceedings for the recovery_of any_tax penalties or other moneys that were paid and for which this notice of disallowance is issued you may do so by filing such a suit with the united_states district_court having jurisdiction or the united_states court of federal claims the law permits you to do this within two years of the mailing date of this letter please note however that even if you have previously complied with the requirements of sec_6672 up to this point the internal_revenue_service may initiate collection action for the remaining unpaid portion of this liability if you now fail to file suit in the appropriate court within days from the date of this letter for any part of your unpaid sec_6672 liability that arises from periods beginning or transactions occurring after date the internal_revenue_service is also required to suspend most of its otherwise allowable collection activities if you file a proper lawsuit seeking a refund with respect to your disallowed refund claim for the liability while the internal_revenue_service is prohibited from collecting the unpaid portion of your liability by levy the limitation period for the internal_revenue_service to collect this liability is also suspended pursuant to sec_6331 and sec_6672 if you have any questions please contact the person whose name and telephone number are shown above appropriate signature block
